          Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT

LUKE RAMIREZ,                                    :
                                                 :
               PLAINTIFF,                        :       NO.
                                                 :
VS.                                              :
                                                 :
THE TOWN OF OXFORD,                              :
GEORGE R. TEMPLE,                                :
THE CONNECTICUT STATE                            :
DEPARTMENT OF EMERGENCY                          :
SERVICES AND PUBLIC PROTECTION                   :
and                                              :
DANIEL SEMOSKY,                                  :
                                                 :
               DEFENDANTS.                       :       FEBRUARY 24, 2021

                                      COMPLAINT

 COUNT ONE

        1. This is an action for money damages to redress the deprivation by the

 defendants of rights secured to the plaintiff by the laws of the United States and the

 State of Connecticut. The defendants subjected the plaintiff to, inter alia, discrimination,

 hostile work environment and retaliation, in violation of the rights secured to the plaintiff

 by the provisions of Title VII of the Civil Rights Act of 1964, as amended by the Civil

 Rights Act of 1991, 42 U.S.C.A.§ 2000e, the Americans with Disabilities Act of 1990, 42

 U.S.C. §§ 12111 et seq., As Amended; and the Rehabilitation Act of 1973, 29 U.S.C. §§

 794 et seq.
         Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 2 of 23




       The defendants further subjected the plaintiff to violations his rights to equal

protection, secured to the plaintiff by the provisions of the United States Constitution,

before the Court pursuant to 42 U.S.C.A.§ 1983. The municipal defendant has further

incurred municipal liability.

       The defendants further subjected the plaintiff to discrimination, hostile work

environment and retaliation, in violation of the rights secured to the plaintiff by the

provisions of the Connecticut Fair Employment Practices Act, C.G.S.A. § 46a-60, et

seq.; to negligent supervision and to the intentional infliction of emotional distress, in

contravention of the laws of the State of Connecticut, invoked pursuant to the Court’s

supplemental jurisdiction.

       2. Jurisdiction of this Court is invoked under the provisions of Title 28 United

States Code §§1331, 1343(3) and 1367(a), and Title 42 United States Code §§1981A,

1983, 1988 and 2000e-5(f).

       3. The defendants recklessly, intentionally and maliciously discriminated against

the plaintiff and treated him differently from similarly situated employees not of the

plaintiff's race, ethnicity, disability or perceived disability, or who had not complained

about unlawful conduct. The defendants’ treatment of the plaintiff was due to or

motivated by plaintiff’s race, ethnicity, disability or perceived disability, or in retaliation for

his complaints about unlawful conduct.




                                                2
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 3 of 23




      4. At all times mentioned herein, the plaintiff, Luke Ramirez, was and is an adult

resident of Newtown, Connecticut. The plaintiff is an Hispanic male of Puerto Rican

ancestry.

      5. During all times mentioned in this Complaint, the defendant Town of Oxford

was and is a municipal corporation organized under the General Statutes of the State of

Connecticut.

      6. The Town of Oxford is an employer with more than 50 employees.

      7. During all times mentioned in this Complaint, defendant George R. Temple

was First Selectman, Chief of Police, chief executive officer, employee, officer and agent

of the defendant Town of Oxford.

      8. During all times mentioned in this Complaint, defendant Connecticut State

Department of Emergency Services and Public Protection (“DESPP”) was and is a

Department of the State of Connecticut comprised of six divisions, including the

Connecticut State Police. The defendant DESPP is an employer, which employs

approximately 1424 people.

      9. The defendant Town of Oxford employs members of the DESPP to work in

conjunction with the Oxford Police Department as the supervising authority of the

defendant Town’s Police Department.




                                            3
          Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 4 of 23




       10. Defendant Daniel Semosky was a Sergeant in the Connecticut State Police,

assigned to work in conjunction with the Oxford Police Department as the supervising

authority of the defendant Town’s Police Department.

       11. As such, Semosky is an employee, officer or agent of the defendant Town of

Oxford.

       12. The conduct of Semosky, Temple and the individual employees of the

defendants Town of Oxford exercising supervisory oversight over the plaintiff constitutes

conduct of the defendants Town of Oxford as employer of the plaintiff.

       13. The defendants Town of Oxford and DESPP are sued in their official

capacity.

       14. Defendants Temple and Semosky are sued in both their individual and

official capacities.

       15. During all times mentioned in this Complaint, the defendants Temple and

Semosky were acting under color of law, that is, under color of the Constitution, statutes,

laws, charter, ordinances, rules, regulations, customs and usages of the United States,

the State of Connecticut, and the Town of Oxford.

       16. The defendants Temple and Semosky acted intentionally or recklessly.

       17. At all times relevant to the instant Complaint, the plaintiff, Luke Ramirez, was

employed by the defendants as a Police Officer in the Town of Oxford.




                                             4
         Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 5 of 23




       18. For an extended period of time continuing to the present, the plaintiff has

been subjected to an ongoing pattern of harassment, discrimination, retaliation and

disparate treatment based upon his disabilities or perceived disabilities, his race and in

retaliation for his protected complaints. The defendants have unfairly punished,

disciplined and suspended the plaintiff and have treated him differently than similarly

situated Police Officers not of the plaintiff's race, who are not or are not regarded as

disabled, or who have not complained about defendants’ unlawful conduct.

       19. The plaintiff is a one of only three Hispanic police officers in the Oxford

Police Department.

       20. The plaintiff is a qualified individual with a disability, or is perceived as such

by the defendants.

       21. The defendants are aware of the plaintiff’s disabilities or perceive him as

disabled.

       22. At all times relevant to the instant complaint, the plaintiff was able to perform

the essential functions of his employment with or without reasonable accommodation.

       23. On or about January 24, 2016, the plaintiff was injured while on duty. As a

result, the plaintiff was out of work for several months.

       24. In 2017, the plaintiff underwent surgery to his back, and was out of work for

approximately one-half year.




                                              5
         Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 6 of 23




       25. Upon his return to work, the defendants forced the plaintiff to undergo and

conditioned his return to work upon, inter alia, a full physical examination, a drug test,

blood testing, screening for tuberculosis, a hearing test and a pulmonary test.

       26. None of the tests which the defendants forced the plaintiff to undergo before

allowing him to return to work were related to his back.

       27. No other officer was forced by the defendants to undergo such testing,

unrelated to the medical condition, prior to being allowed to return to work.

       28. The collective bargaining agreement to which the defendants, the plaintiff

and his fellow officers are bound restricts the medical testing to which an employee

returning to work may be subjected by defendants to the condition which caused the

absence from work.

       29. The defendants subjected the plaintiff to such broad and impermissible

testing for improper and discriminatory reasons: the plaintiff’s disability or being

perceived as disabled; his race; his prior, protected complaints about defendants’

unlawful conduct. The defendants’ goal is to drive the plaintiff from his employment

with them.

       30. On or about November 6, 2018, the plaintiff experienced a flare up of his

back condition, and was again out of work.

       31. On January 2, 2019, the plaintiff was contacted by defendant Town’s Finance

Director, and agent of defendant Town of Oxford Jim Hilva, who informed him that the


                                              6
         Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 7 of 23




defendant Town would be reducing the amount of pay that he would be receiving. In the

same communication, Hilva encouraged the plaintiff “to apply for 90% disability”, thereby

ending his employment with the defendants.

       32. On February 13, 2019, the plaintiff wrote to defendant Town’s Finance

Director Hilva because defendant Town had stopped paying him his monthly stipend

allowance for declining insurance coverage with the defendant.

       33. In this writing, the plaintiff expressly stated that the defendant Town was

engaging in unfair conduct against him based upon his disability or being perceived as

disabled. The plaintiff wrote in his complaint: “To make it clear, I don’t feel as I am being

treated fairly ever since I injured my back.” The plaintiff requested that the defendant

Town help him and treat him “without judgment or prejudice.”

       34. On February 14, 2019, defendant Town’s Finance Director Hilva replied in

writing that he had forwarded the plaintiff’s complaint to the First Selectman of the

defendant Town, defendant George R. Temple.

       35. On February 13, 2019, the plaintiff wrote to AnnMarie Juliano Cummings, a

bookkeeper for defendant Town, about not receiving his insurance stipend. When

asked whether this was a mistake or ordered by Hilva, Cummings confirmed that Hilva

instructed that the stipend not be paid to the plaintiff.

       36. Hilva claimed to the plaintiff that is was a “clerical error”. Cummings,

however, agreed that that was “b.s.”. Cummings texted: “Jim said not to pay!”


                                               7
             Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 8 of 23




        37. Once again, the plaintiff complained in writing that he was “being treated

unfairly” and the defendants were making the “whole process very hard” for him.

        38. In response, Cummings stated that some personnel at the defendant Town

are “underhanded”.

        39. On February 21, 2019, the plaintiff was released by his physician to return to

full duty.

        40. In advance of his expected return to work, on February 13, 2019 and on

February 20, 2019 the plaintiff contacted defendant Semosky to arrange the details of

his return. The plaintiff asked defendant Semosky to set a date for plaintiff’s

recertification as a police officer to ensure there would be no lapse. The plaintiff also

inquired about uniform items and the shifts he would be working.

        41. Despite his readiness to return to work, Semosky stonewalled the plaintiff.

Semosky refused to schedule the recertification, brushed off his questions about

uniforms and shift assignments, and claimed that the plaintiff would need “approval”

from the defendant Town in order for him to return to work.

        42. Even then, defendant Semosky informed the plaintiff, he would have to try to

“fit [the plaintiff] into the schedule”.

        43. Once again, the defendants were erecting unlawful impediments to the

plaintiff’s return to work due to his disability or being perceived as disabled; his race; his

prior, protected complaints about defendants’ unlawful conduct.


                                              8
         Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 9 of 23




       44. After the plaintiff met all of the requirements fabricated for him by defendants

Semosky and the Town, he again informed defendant Semosky that he was prepared to

go “back to full duty starting today boss”, and that he was “eager to get back” to work.

       45. The plaintiff presented written authorization to the defendants clearing him

for return to work.

       46. Thereafter and for the first time on February 21, 2019, defendant Semosky

claimed that the plaintiff would have to undergo some unspecified “exam” before

defendants would allowed him to return to work.

       47. At 4:59 p.m. on the date that the plaintiff was medically cleared to return to

work, defendant Semosky texted the following: “Luke you can’t work yet per the

Townhall [sic] I have to set you up for and [sic] Town exam”. Defendant Semosky

continued: “Which I will set up as soon as possible”.

       48. The plaintiff was shocked by this unlawful ambush, and asked of the

baseless requirement, “What exam, Sgt?” The plaintiff asked Semosky to generate a

letter with a directive detailing what it was that the defendant Town was requiring, so that

he could understand and comply. Defendant Semosky’s reply was, “I’m sure the

Townhall can get you something”.

       49. Once again, the defendants were erecting unlawful impediments to the

plaintiff’s return to work, and his ability to earn a salary and overtime income was

adversely effected. The plaintiff informed defendant Semosky that he would be filing a


                                             9
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 10 of 23




formal complaint about the loss of overtime and the process that defendants were

“drag[ging] on” against him.

       50. On February 25, 2019, Hilva of defendant Town stated that in order to return

to work, the plaintiff would now have to undergo both a physical and a psychological

examination. These were to be scheduled by defendant Semosky, according to Hilva.

       51. At the same time, defendant Semosky told the plaintiff that he could not

return to work until the Town scheduled the physical and psychological examinations.

       52. The plaintiff again complained in writing to the defendants, specifically

complaining that they “keep adding conditions” and that defendants’ “unbelievable”

conduct was “driving [him] crazy” and he was “not sure what to do.” Unlawfully keeping

him out of work, depriving him of overtime, adding unfair, invasive and impermissible

condition after condition, and generally giving him the runaround effectively constituted

“unpaid suspension.”

       53. The defendants set up a series of tests and examinations at Griffin Hospital

and demanded that the plaintiff undergo the invasive and unnecessary tests. The tests

included, inter alia, a full physical, drug testing, blood testing, screening for tuberculosis,

a hearing test and a pulmonary test.

       54. The plaintiff was also compelled to undergo a sweeping evaluation in the

guise of a fitness for duty evaluation. This test is not administered to any other officers

in the defendants’ police department in this manner, and was never before administered


                                              10
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 11 of 23




to any officer in the defendants’ police department. In fact, the defendant Town of

Oxford does not even have such a test. This “test” was designed specifically for the

plaintiff – specifically designed to cause the plaintiff to fail and not be returned to work.

       55. The only other officer to have been subjected to the fit for duty test is another

injured officer of the defendant, Peter Hopson, who is suffering similar mistreatment by

the same defendants and similarly has taken legal action against the Town and

Semosky.

       56. The defendants attempted to subject a third officer to the for duty test prior

to returning to work after being deemed cleared to return by his own physician. When

legal counsel got involved, the test, and all other tests except an evaluation of the

specific injury were cancelled as unlawful and not authorized by the collective bargaining

agreement.

       57. The defendants’ gross misconduct toward the plaintiff and the abusive use

of medical testing precipitated action against the defendant Town. A June 7, 2019

Memorandum of Understanding placed specific restrictions on the defendants’ use of

medical examinations, in an effort to prevent the abuse suffered by the plaintiff. When

an officer of the defendant returns from any leave due to illness or injury, the defendant

Town may send the officer to a fitness for duty examination. The examination, however,

must be limited to the illness or injury that caused the officer to be out of work.




                                              11
             Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 12 of 23




        58. On or about April 29, 2019, the plaintiff passed a functional evaluation test, a

four hour physical endurance and strength test. Confirmation of this was presented to

the defendants. Once again, the plaintiff was medically cleared to return to work.

        59. On May 17, 2019, the defendants’ physician at Griffin Hospital cleared the

plaintiff to return to full duty.

        60. As before, the defendants found reasons to delay and postpone the plaintiff’s

return to full duty.

        61. Although the plaintiff’s certification would not expire until June 30, 2019, the

defendants refused to return the plaintiff to full duty. Rather, they made the plaintiff take

recertification classes, and caused him to lose out on his full pay, and on substantial

overtime.

        62. As early as February, 2019 the plaintiff requested enrollment in recertification

classes so that he would suffer no lapse of certification. The defendants intentionally

ignored the plaintiff’s requests, and did not so enroll him. Defendants did, however,

send several other officers to the mandatory classes, intentionally not enrolling the

plaintiff.

        63. Once again, by delaying his enrollment in recertification classes, the

defendants were erecting unlawful impediments to the plaintiff’s return to work due to his

disability or being perceived as disabled; his race; his prior, protected complaints about

defendants’ unlawful conduct.


                                             12
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 13 of 23




       64. When the plaintiff had no classes scheduled, was available to work and

requested to do so, defendant Semosky refused, stating that the plaintiff was on

administrative leave until he received all his recertification credits. At the same time, the

defendants permitted the several other officers who were taking recertification classes to

work, and none were placed on administrative leave.

       65. As his certification had yet to expire, there was no legitimate reason

whatsoever for the defendants to refuse to allow the plaintiff to return to work.

       66. On or about May 24, 2019, the plaintiff again complained to defendants in

writing about their conduct toward him. The plaintiff complained that he was being

treated differently in the manner in which he was treated related to his injuries, his return

to work and defendants’ refusal to return him to full duty.

       67. The defendants did not return the plaintiff to full duty until May 26, 2019. The

threat of having to undergo unnecessary and invasive psychological examination still

hangs over the plaintiff to the present.

       68. The defendants have engaged in continuous harassment of the plaintiff,

consisting of discriminatory intimidation, ridicule, and insult, that is sufficiently severe or

pervasive to alter the conditions of the plaintiff's employment and create an abusive

working environment.

       69. On or about August 22, 2019, the plaintiff and two other officers were issued

ammunition for use on the practice range. In October, 2019, it became evident that the


                                              13
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 14 of 23




defendants intend to impose discipline upon two of the three officers who used and

stored the ammunition in the usual manner.

       70. The two officers subject to discipline are the plaintiff and Hopson, who has

experienced issues markedly similar to the plaintiff upon returning to work after being

out injured. The plaintiff and Hopson are the only two officers of the defendants ever

compelled to undergo the sweeping Fit for Duty evaluation and the unrelated

examinations to return to work. Both have been vocal in their complaints about the

defendants conduct.

       71. The defendants are attempting to punish the plaintiff for his protected

complaints about defendants’ unlawful conduct. The punishment is severe.

       72. On or about February 19, 2020, the defendants commenced a criminal

investigation of the plaintiff, without probable cause or other lawful basis to do so. Said

criminal investigation could result in the plaintiff being subjected to arrest and

prosecution as a criminal, which would result in the loss of his employment, and indeed,

loss of the plaintiff’s ability ever to be employed as a police officer.

       73. The criminal investigation of the plaintiff was undertaken to harass, retaliate

against and to cause further harm to the plaintiff.

       74. During the course of the investigation, the plaintiff was forced to remain on

administrative leave, and continue to lose significant employment benefits, including

overtime.


                                              14
           Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 15 of 23




       75. On or about July 7, 2020, a Judge of the Superior Court of the State of

Connecticut determined that no probable cause exists to arrest the plaintiff. This

determination was based upon the information provided to the Court by the defendants

in support of their effort to obtain the plaintiff’s arrest.

       76. Despite the Court’s determination, the defendants continued to refuse to

allow the plaintiff to return to work. This refusal was undertaken to further harass,

retaliate against and to cause further harm to the plaintiff.

       77. On July 9, 2020, the defendants subjected the plaintiff to an Internal Affairs

Investigation on the same issue which the Court had already determined that no

probable cause exists. The defendants continued to refuse to allow the plaintiff to return

to work.

       78. The Internal Affairs Investigation was undertaken by the defendants to

harass, retaliate against and to cause further harm to the plaintiff.

       79. During the same period of time, another similarly situated police officer who

was the subject of an Internal Affairs Investigation by the defendants, ultimately

sustained, was permitted to continue to work and not placed on administrative leave by

them. That police officer had not filed complaints againt the defendants, as the plaintiff

has.

       80. On or about December 7, 2020 the plaintiff learned that the defendants’

Internal Affairs Investigation of him was Unsubstantiated.


                                                15
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 16 of 23




       81. The plaintiff was once again cleared of the false charges leveled at him by

the defendants. Nevertheless, the defendants still refused to immediately return the

plaintiff to his employment duties.

       82. On or about October 25, 2019, the defendant Oxford’s First Selectman

Temple subjected the plaintiff to racial discrimination. Upon seeing both the plaintiff and

the only other Hispanic male in the defendant Town’s Police Department working at an

Oxford High School football game, Temple asked them, loudly enough to be heard by

witnesses, “What is this, Hispanic night?”

       83. Temple made other comments, which upset the plaintiff, and caused a

witness to ask what he meant by the comments.

       84. The plaintiff has exhausted his administrative remedies prerequisite to suit,

and has received a Release of Jurisdiction from the Connecticut Commission on Human

Rights and Opportunities and a Right to Sue Letter from the Equal Employment

Opportunities Commission.

       85. For an extended period of time continuing to the present, the plaintiff has

been subjected to an ongoing pattern of harassment, discrimination, hostility and

disparate treatment based upon his disabilities or perceived disabilities, his race and in

retaliation for his protected complaints to and about the defendants.


                                             16
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 17 of 23




       86. The conduct of the defendants and defendants’ agents, officers or

employees, continued and was ongoing until the termination of the plaintiff, and until

such time was continuous, persistent and unabated. The actions of the defendants

therefore constitute a continuing course of conduct up to and including the present.

       87. The conduct of the defendants Town of Oxford and Connecticut Department

of Emergency Services and Public Protection constitutes violation of Title VII of the Civil

Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.A.§ 2000e.

       88. As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment

opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the

eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

 COUNT TWO

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86, respectively, of Count Two.

       87. The conduct of the defendants Town of Oxford and Connecticut Department

of Emergency Services and Public Protection constitutes violation of the Americans with




                                             17
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 18 of 23




Disabilities Act of 1990, 42 U.S.C. §§ 12111 et seq., As Amended; and the

Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq.

       88. As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment

opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the

eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

COUNT THREE

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86 respectively, of Count Three.

       87. The conduct of the defendants Temple and Semosky constitutes violation of

the right to equal protection, secured to the plaintiff by the provisions of the United

States Constitution, before the Court pursuant to 42 U.S.C.A.§ 1983.

       88. As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment

opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the


                                             18
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 19 of 23




eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

COUNT FOUR

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86, respectively, of Count Four.

       87. The conduct of the defendants Town of Oxford and Connecticut Department

of Emergency Services and Public Protection constitutes violation of the provisions of

the Connecticut Fair Employment Practices Act, C.G.S.A. § 46a-60, et seq.

       88. As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment

opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the

eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

COUNT FIVE

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86 respectively, of Count Five.

       87. The conduct of the defendants constitutes negligent supervision in violation

of the laws of the State of Connecticut.

                                             19
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 20 of 23




       88. As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment

opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the

eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

COUNT SIX

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86 respectively, of Count Six.

       87. The actions of the defendants as detailed in the foregoing paragraphs were

extreme and outrageous.

       88. The actions of the defendants were intentional.

       89. The actions of the defendants were likely to cause emotional distress, and

that emotional distress was severe.

       90. The actions of the defendants constitute the intentional infliction of emotional

distress.

       91.   As a result of the actions of the defendants, the plaintiff has suffered loss of

his rights; humiliation and ridicule; severe economic losses, including but not limited to

loss of income and employment benefits; loss of employment and employment


                                             20
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 21 of 23




opportunities, advancement and training; loss of self esteem, peace of mind, emotional

and physical well being; loss of reputation and standing in the Police Department, in the

eyes of prospective law enforcement employers and in the public at large; and has

suffered severe emotional and mental distress.

COUNT SEVEN

       1 - 86. Paragraphs 1 through 86 of Count One are hereby made Paragraphs 1

through 86 respectively, of Count Seven.

       87. The defendant Town of Oxford is the highest policy setting authority on

matters related to the instant complaint, including, inter alia the hiring, training,

supervision, investigation and discipline of its Police Department personnel, including all

defendants and those individuals named in the instant Complaint.

       88. A municipal policy or custom exists in the defendant Town as a result of the

municipality's deliberate indifference to the violation of constitutional rights.

       89. The actions and conduct of the defendant Town, inter alia, by and through

the defendants, evidence an official policy or custom which has caused the plaintiff to be

subjected to a denial of one or more of his constitutional rights.

       90. As such, the defendant Town of Oxford has incurred municipal liability.

       91. As a direct and proximate result of the conduct of the defendant Town, the

plaintiff has suffered, continues to and will into the future suffer severe financial harm

and loss, severe emotional distress, loss of personal and professional reputation,


                                              21
        Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 22 of 23




humiliation, embarrassment, loss of privacy, upset, anxiety, inconvenience, physical

harm, loss of property, and loss of employment opportunities.



       WHEREFORE, the plaintiff claim judgment against the defendants as follows:

              A. Compensatory damages;

              B. Punitive damages;

              C. Attorney fees and the costs of this action pursuant to all applicable

provisions of state and federal law;

              D. Equitable relief pursuant to 29 U.S.C.A.§§ 626(b) and (c), 633a(b) and

(c) and all other applicable provisions of state and federal law;

              E. Such other relief as this Court shall consider to be fair and equitable.




                                  CLAIM FOR JURY TRIAL

       The plaintiff claims trial by jury of all issues in this case.




                                               22
Case 3:21-cv-00240-JAM Document 1 Filed 02/24/21 Page 23 of 23




                      THE PLAINTIFF




                      BY______________/s/______________________
                           WILLIAM S. PALMIERI
                           Juris No. 409481
                           Law Offices of William S. Palmieri, L.L.C.
                           110 Whitney Avenue
                           New Haven, CT 06510
                           (203) 562-3100
                           (203) 909-6006 (fax)
                           wpalmieri@hotmail.com
                           His Attorney




                              23
